EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robbie R. Harmer on 3/18/2021.
The application has been amended as follows: 
In the Claims:
In claim 11 lines 13-17, “which safety element … the bearing” has been deleted.
In claim 11 line 18, “outward” has been changed to --outward and directly contact the casing unit--.
In claim 15 line 2, “in the casing unit” has been changed to --within the casing unit--.
In claim 16 line 2, “in the inner casing tube” has been changed to --within the inner casing tube--.
Claims 17 and 21 have been canceled.
In claim 24 lines 14-18, “which safety element … the bearing” has been deleted.
In claim 24 last 4 lines, “wherein the longitudinal axis … to the plane” has been changed to --wherein the longitudinal axis intersects a plane that is orthogonal to the longitudinal axis, wherein tongues of the safety element are disposed radially outward and in a range of ±15º relative to the plane so as to directly contact the casing unit--.
Claims 33 and 35 have been canceled.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616      



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616